DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/03/2022. The examiner acknowledges the amendments to claims 1 and 16. Claims 4, 7 – 11, 19, 22 – 26, and 28 are cancelled. Claims 31 – 33 are new. Claims 1-3, 5-6, 12-18, 20-21, 27, and 29-33 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 10/03/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, 12-18, 20-21, 27, and 29-30 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140246024 A1 to Cragg, et al. (cited by Applicant) and US 7047965 B1 to Ball.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sized … to minimize impediment to the airflow” in claim 32 is a relative term which renders the claim indefinite. The term “sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To further prosecution, the term “sized” will be interpreted as any size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 12-18, 20-21, 27, and 29-32 rejected under 35 U.S.C. 103 as being unpatentable over US 10893825 B2 to Dieffenderfer, et al. (cited in previous Office Action, hereinafter Dieffenderfer) in view of US 20140246024 A1 to Cragg, et al. (cited by Applicant) and US 7047965 B1 to Ball.
Regarding claim 1, Dieffenderfer teaches a sensor device [abstract] comprising:
an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) configured to generate a voltage based on an airflow of a breath of a user [abstract; col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11); and
an output circuit (communication module 90) configured to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9);
wherein the airflow sensor is configured to provide the voltage (via energy harvester 92 in power distribution module 82) as a power supply to the output circuit [col 6, ln 49 – col 7, ln 6] (Fig 9).
However, Dieffenderfer does not teach the airflow is restricted to one direction by membrane valves in the sensor device, the membrane valves configured in a manner to prevent rebreathing of the airflow by the user.
Cragg teaches airflow is restricted to one direction by membrane valves (by at least valves 28, 30 and 36) [0031, 0165] (Fig 4A), the membrane valves configured in a manner to prevent rebreathing of the airflow by the user [0165].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the airflow is restricted to one direction by membrane valves in the sensor device, the membrane valves configured in a manner to prevent rebreathing of the airflow by the user, because rebreathing can cause a user to breathe own exhaled air containing relatively high concentrations of carbon dioxide which can cause dizziness and rapid breathing together with fatigue and head-aches, as recognized by Ball [col 1, ln 29 - 32].

Regarding claim 2, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, and Dieffenderfer further teaches:
a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regarding claim 3, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 2, and Dieffenderfer further teaches:
Wherein the airflow sensor (comprising fan 78 and motor 80) is configured to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 5, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, and Dieffenderfer further teaches:
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 6, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, and Dieffenderfer further teaches:
at least one of an oxygen sensor, a carbon dioxide sensor, a humidity sensor (72), a pressure sensor, a temperature sensor (74), and an accelerometer (97) [col 6, ln 8-33; col 10, ln 7-29] (Fig 9).

Regarding claim 12, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, and Dieffenderfer further teaches:
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 13, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 12, and Dieffenderfer further teaches:
wherein the interface (of communication module 90) is configured according to at least one of Bluetooth (Bluetooth 2.0), Bluetooth low energy (Bluetooth Low Energy (LE)), and universal serial bus (USB) [col 9, ln 16-46] (Fig 9).

Regarding claim 14, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, however Dieffenderfer does not teach the sensor device is a sensor mask.
Cragg teaches a mask (mask 22) [0160] (Fig 4A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the sensor device a sensor mask, because wearing a form fitting mask can help reduce air leaks, as recognized by Cragg [0017].

Regarding claim 15, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, however Dieffenderfer does not teach a strap configured to attach the sensor device to a user’s head.
Cragg teaches a strap configured to attach a device to a user’s head [0043, 0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have a strap configured to attach the sensor device to a user’s head, because straps are well-known in the art for securing airflow devices to patient’s heads.

Regarding claim 16, Dieffenderfer teaches a method for controlling a sensor device [Title, Abstract], the method comprising:
controlling an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) to generate a voltage based on an airflow of a breath [abstract, col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11);
controlling an output circuit (communication module 90) to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9); and
controlling the airflow sensor (via energy harvester 92 in power distribution module 82) to provide the voltage as a power supply to the output circuit [col 6, ln 49 – col 7, ln 6] (Fig 9).
However, Dieffenderfer does not teach the airflow is restricted to one direction by membrane valves in the sensor device, the membrane valves configured in a manner to prevent rebreathing of the airflow by the user.
Cragg teaches airflow is restricted to one direction by membrane valves (by at least valves 28, 30 and 36) [0031, 0165] (Fig 4A), the membrane valves configured in a manner to prevent rebreathing of the airflow by the user [0165].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the airflow is restricted to one direction by membrane valves in the sensor device, the membrane valves configured in a manner to prevent rebreathing of the airflow by the user, because rebreathing can cause a user to breathe own exhaled air containing relatively high concentrations of carbon dioxide which can cause dizziness and rapid breathing together with fatigue and head-aches, as recognized by Ball [col 1, ln 29 - 32].

Regarding claim 17, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, and Dieffenderfer further teaches:
Controlling a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regardin claim 18, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 17, and Dieffenderfer further teaches:
Wherein the airflow sensor (comprising fan 78 and motor 80) is controlled to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 20, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, and Dieffenderfer further teaches:
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 21, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, and Dieffenderfer further teaches:
Controlling at least one of an oxygen sensor, a carbon dioxide sensor, a humidity sensor (72), a pressure sensor, a temperature sensor (74), and an accelerometer (97) [col 6, ln 8-33; col 10, ln 7-29] (Fig 9).

Regarding claim 27, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, and Dieffenderfer further teaches:
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 29, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, however Dieffenderfer does not teach the sensor device is a sensor mask.
Cragg teaches a mask (mask 22) [0160] (Fig 4A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffender to have the sensor device is a sensor mask, because wearing a form fitting mask can help reduce air leaks, as recognized by Cragg [0017].

Regarding claim 30, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 16, however Dieffenderfer does not teach the sensor device comprises a strap configured to attach the sensor device to a user’s head.
Cragg teaches a strap configured to attach a device to a user’s head [0043, 0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have a strap configured to attach the sensor device to a user’s head, because straps are well-known in the art for securing airflow devices to patient’s heads.

Regarding claim 31, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, however Dieffenderfer does not teach a plurality of air vents;
Wherein the membrane valves are built into the plurality of air vents.
Cragg teaches a plurality of air vents (openings in mask 22 that valves 28, 30, and 36 are disposed in, shown in Fig 4E) [0160];
Wherein the membrane valves are built into the plurality of air vents [0160] (Fig 4E).

Regarding claim 32, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, however Dieffenderfer does not teach the membrane valves are sized in a manner so as to minimize impediment to the airflow.
Cragg teaches the membrane valves are sized in a manner so as to minimize impediment to the airflow (by being sized to allow air to pass through them) [0023, 0165] (Fig 4D).

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Cragg and Ball as applied to claim 1 above, and further in view of US 20070021681 A1 to Sokoloff.
Regarding claim 33, Dieffenderfer in view of Cragg and Ball teach the limitations of claim 1, however they do not teach an ultraviolet oxygen sensor.
Sokoloff teaches an ultraviolet oxygen sensor (inherently required when detecting oxygen during ultraviolet light spectrometry) [0086].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer of the Dieffenderfer/Cragg/Ball combination, because doing so would predictably enable measurement of absolute or relative gas concentrations of interest such as oxygen in a patient’s exhaled breath, as recognized by Sokoloff [0086].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791